—Appeal by defendant from five judgments of the Supreme Court, Queens County (O’Dwyer, J.), all rendered September 27, 1983, convicting him of attempted kidnapping in the second degree, arson in the third degree, grand larceny in the second degree, assault in the second degree and tampering with a witness in the third degree, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial of those branches of the defendant’s omnibus motion which were to suppress identifications of the defendant made at lineups as well as the adequacy of his plea allocution.
Judgments affirmed.
Defendant was placed in two lineups with the same fillers and was identified as the perpetrator by his victims of separate offenses at each lineup separately. Defendant, who is a light-complexioned black, sat with five other black men, two of whom, from photographic evidence, were readily distinguishable from him by their skin shades. The three others might possibly have fit the descriptions given by the victims to police, making identifications by suggestion not "highly likely” (see, People v Burwell, 26 NY2d 331, 335; People v Lebrón, 46 AD2d 776).
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and accordingly has not preserved his claims for review (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the allocution established the requisite elements of attempted kidnapping in the second degree, arson in the third degree, grand larceny in the second degree, assault in the second degree and tampering with a witness in the third degree (see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067; People v Jones, 81 AD2d 22). Mengano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.